Title: From George Washington to Major General Philip Schuyler, 15 May 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
New York May 15. 1776

I received Your Favors of the 3d & 4th Instant and was happy to hear of the safe Arrival of the Commissioners from Congress at St Johns, and that so many Batteaus with Troops had pass’d there, the 29th Ulto, ’Ere this I hope the Army before Quebec is considerably Augmented, I am too well convinced there was Great Occasion for It. As to Money, the state of our Chest wou’d not have justify’d a Loan, or Supply, If Congress had not furnished You with what You received by Colo. Reed, having seldom more than will satisfye pressing Claims against Myself. As to the Pork I refer You to my Letter of the 3d Instant & can only add that the Commissary has assured me he will do all in his Power to forward a Supply. In Respect to the Trial of Captn Romans, or any Other that It may be expedient to bring to Justice, I think It highly necessary & tho It may not be altogether so formal & Regular, Yet I shall most readily Dispense with Ceremonies

where It will promote the Public Good. I have made Enquiry into our Stores of Lead & find that I have It in my Power to spare You about five Tons, which shall be sent with the Nails as soon as they can be Collected, The Quarter Master having Persons out in different Places trying to procure ’em. I suppose what can be got will be forwarded to Morrow or next Day, with the utmost Expedition, as You seem to be much in Want from Your Letter of the 11th Inst.
Your Favors of the 10th came to hand last Night with their several Inclosures, for which I return You my Thanks & agreeable to Your Request, by this Morning’s Post I transmitted a Copy of Your Orders to Mr Price, to Congress with the several Letters for them. The Letter from the Commissioners which You were kind enough to leave Open for my Perusal, describes Matters & the Situation of our Affairs in Canada in such a striking Light, that Nothing Else than the most wise & Vigorous Exertions of Congress & the Army there, can promise Success to our Schemes & plans in that Quarter; what might have been Effected last Year without much Difficulty, has become an Arduous & Important Work, However I hope All Things will Yet go well.
I am exceedingly Glad that so large a Number of Indians was present at the Review of General Sullivan’s Brigade; they, probably from the Appearance of so Many Men armed, & somewhat instructed in Discipline, may have received some favorable Impressions of our Strength, sufficient to Counter operate all the Ingenuous & Insiduous Arts of Toryism. When those arrive which You mention I shall take proper Notice of them & have Necessary Provision made for their Entertainment. I am Dr Sir, With Great Regard, Your Most Humble servt

Go: Washington

